Exhibit 99.1 TripAdvisor Reports Fourth Quarter and Full Year 2015 Financial Results NEEDHAM, MA, February 11, 2016 — TripAdvisor, Inc. (NASDAQ: TRIP) today reported financial results for the fourth quarter and full year ended December 31, 2015. “The fourth quarter capped off an important year for our business, as we continue building the best end-to-end user experience in travel,” said Steve Kaufer, TripAdvisor’s President and Chief Executive Officer. “User reviews and opinions reached 320 million and our content continues to attract the world’s largest global travel audience. We are building on those advantages by launching instant booking globally, and enabling more users to seamlessly book places to stay, things to do and places to eat – all conveniently on TripAdvisor.” Fourth Quarter and Full Year 2015 Summary Three Months Ended December 31, Year Ended December 31, In millions, except percentages and per share amounts % Change % Change Revenue $ $ 7 % $ $ 20 % Adjusted EBITDA (1) $ 87 $ 98 )% $ $ 0 % Net Income: GAAP (2) $ 3 $ 36 )% $ $ )% Non-GAAP (1) $ 66 $ 52 27 % $ $ 6 % Diluted Earnings per Share: GAAP (2) $ $ )% $ $ )% Non-GAAP (1) $ $ 29 % $ $ 6 % Cash flow from operating activities $ 74 $ 62 19 % $ $ (1 )% Free cash flow (1) $ 58 $ 36 61 % $ $ )% Please refer to “Use of Non-GAAP Financial Measures” below for definitions of these non-GAAP financial measures, as well as reconciliations to the most directly comparable GAAP financial measure. During the fourth quarter of December 31, 2015, the Company made a non-cash contribution of $67 million to settle our pledge obligation with The TripAdvisor Charitable Foundation (the “Foundation”), or $59 million ($36 million after-tax) of incremental charitable contribution expense for both the quarter ended and the year ended December 31, 2015, respectively, when compared to the same periods in 2014. This amount was settled in company common stock. Chief Financial Officer Ernst Teunissen added, “Fourth quarter Revenue and Adjusted EBITDA results were solid in light of significant currency headwinds and our accelerated rollout of instant booking. Looking ahead to 2016, though instant booking will continue to dilute our near-term results, it positions our business for significant long-term growth.” Full Year 2015 Highlights ● Revenue for the full year 2015 increased to $1,492 million, up 20% year-over-year (approximately 27% on a constant currency basis). ● Adjusted EBITDA for the full year 2015 was $466 million, or 31% of revenue. ● GAAP net income was $198 million, or $1.36 per diluted share, primarily due to an incremental $36 million after-tax charitable contribution expense to settle our pledge obligation with The TripAdvisor Charitable Foundation. ● Non-GAAP net income was $302 million, or $2.05 per diluted share. ● Cash flow from operations for the full year 2015 was $382 million, or 26% of revenue. ● Free cash flow was $273 million, or 18% of revenue. ● Average monthly unique visitors reached 350 million*. ● User reviews and opinions reached 320 million at December 31, 2015, covering 995,000 hotels and accommodations, 770,000 vacation rentals, 3.8million restaurants and 625,000 attractions. ● Mobile reached 53% of total unique users and app downloads reached 290 million as of December 31, 2015. ● TripAdvisor partnered with The Priceline Group and has partnered with 8 of the top 10 major hotel chains to provide users the ability to book 450,000 hotels around the globe on its instant booking platform. 1 Fourth Quarter 2015 Financial Highlights Revenue for the fourth quarter of 2015 was $309 million, an increase of $21 million, or 7%. Excluding the impact of year-over-year changes in foreign exchange rates, revenue would have increased by approximately 12%. Three Months Ended December 31, In millions, except percentages % Change Revenue by Segment: Hotel $ $ 4 % Other 49 37 32 % Total Revenue $ $ 7 % Revenue by Product: Click-based advertising $ $ (1 )% Display-based advertising 42 36 17 % Subscription, transaction and other 87 71 23 % Total Revenue $ $ 7 % Revenue by Geography (% of total): North America 53 % 51 % EMEA 29 % 31 % APAC 13 % 12 % LATAM 5 % 6 % GAAP costs and expenses for the fourth quarter of 2015 were $334 million, an increase of 46% from the fourth quarter of 2014, primarily due to a $67 million non-cash contribution to settle our pledge obligation with the Foundation that was settled in company stock, or $59 million of incremental charitable contributions expense during the quarter.
